On the Merits.
Plaintiff alleges that by the terms of the contract of sale which he is suing on he was to be given $1,500, par value of 7 per cent, cumulative capital stock of the General Film Company, which has not been turned over to him. He admits having received the balance of the selling price, $1,500 cash. He asks that defendant be condemned to deliver to him said $1,500 of capital stock, or, in the alternative, to pay him the sum of $3,000, alleged to be the value of said stock.
This is not a case where specific performance will be ordered. There is no evidence showing that defendant has the stock in its possession. Plaintiff can be compensated in money, and he can obtain judgment under these circumstances for the value of said stock. There is no evidence in the record showing the value of the stock referred to. Plaintiff asks that we at least give him judgment for $1,500, the par value of the stock. We repeat there is no testimony in the record showing the value of the stock; and we cannot, therefore, give judgment for any amount whatever. There was a judgment of nonsuit in so far as this portion of the claim was concerned.
There is no error in the judgment appealed from, and it is affirmed.
PROVOSTY, J., thinks that judgment should be rendered for the shares or stock or, in the alternative, $1,500, the face value of the stock.